United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
DEPARTMENT OF THE AIR FORCE,
HEADQUARTERS, DAVIS-MONTHAN AIR
FORCE BASE, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-680
Issued: August 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 6, 2012 appellant filed a timely appeal from the January 24, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) regarding a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
seven percent impairment of his right arm, for which he received a schedule award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on June 14, 2007 appellant, then a 55-year-old motor vehicle
operator, sustained a rupture of his right biceps tendon when he tried to break his fall from a
tractor trailer cab by hanging onto a safety rail with his right arm.
In a May 12, 2008 report, Dr. Derrik F. Woodbury, an attending Board-certified
orthopedic surgeon, indicated that appellant reported that he had some mild chronic aching in his
right arm, elbow and shoulder with decreased strength upon lifting and engaging in pronation
and supination. He reported findings upon examination and determined that appellant had 17
percent permanent impairment of his right arm under the standards of the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) (5th ed. 2001).2
On June 20, 2010 appellant filed a claim for a schedule award due to his accepted work
injury.
On December 9, 2010 Dr. Arthur S. Harris, a Board-certified orthopedic surgeon serving
as an OWCP medical adviser, determined that appellant’s right biceps tendon rupture at his
elbow caused him to have seven percent permanent impairment of his right arm as calculated
under Table 15-4 on page 399 of the sixth edition of the A.M.A., Guides.3 He indicated that the
sixth edition of the A.M.A., Guides provided a lower impairment rating for the same condition
evaluated under the fifth edition of the A.M.A., Guides.
In a December 16, 2010 report, Dr. Woodbury reported the findings of his physical
examination of appellant. He noted that appellant exhibited loss of strength and endurance from
his biceps tendon rupture distally at his elbow. Appellant’s main problem was not range of
motion but rather was related to aching, decreased strength and decreased endurance in his right
elbow, forearm and wrist. Dr. Woodbury stated, “Based on my clinical experience and using the
[A.M.A., Guides] as a guide it is my impression [appellant] has permanent and partial
impairment of 15 percent of his right elbow. This would translate to nine percent of the whole
person.”
In a January 26, 2011 award of compensation, OWCP granted appellant a schedule award
for a seven percent permanent impairment of his right arm. The award ran for 21.84 weeks from
May 12 to October 11, 2008. The schedule award was based on the December 9, 2010 opinion
of Dr. Harris, who provided an impairment rating under the sixth edition of the A.M.A., Guides.
OWCP noted that Dr. Woodbury provided an impairment rating of 17 percent of appellant’s
right arm but pointed out that the rating was made under the fifth edition of the A.M.A., Guides.
Appellant requested a review of the written record with an OWCP hearing representative.
In a June 7, 2011 decision, the hearing representative set aside the January 26, 2011 award of
2

Dr. Woodbury indicated that appellant had 14 percent impairment due to decreased right arm strength and 3
percent impairment due to decreased right arm movement.
3

Dr. Harris indicated that appellant reached maximum medical improvement on May 12, 2008.

2

compensation and remanded the case to obtain an opinion from Dr. Woodbury on appellant’s
right arm impairment under the sixth edition of the A.M.A., Guides.
In a July 7, 2011 letter, OWCP asked Dr. Woodbury to provide an opinion on appellant’s
right arm impairment under the sixth edition of the A.M.A., Guides. Dr. Woodbury was directed
to explain how he arrived at his impairment rating calculation by citing the examination findings,
the basis for his calculation and the applicable tables and pages of the sixth edition of the
A.M.A., Guides.
In an August 21, 2011 report, Dr. Woodbury noted that appellant had returned to his
office due to a dispute over his impairment rating. He stated that appellant was standing by his
previous evaluation, which he incorrectly stated as being dated “December 16, 2002.”4
Dr. Woodbury noted that his files did not contain the edition of the A.M.A., Guides he previously
used in calculating the impairment rating, but noted that it is his custom to use the most recent
edition of the A.M.A., Guides.
The medical record was again referred to Dr. Harris who was asked to rate the permanent
impairment of appellant’s right arm and to comment on the impairment rating provided by
Dr. Woodbury. Dr. Harris was also asked to thoroughly discuss any points of disagreement
between his findings and those of Dr. Woodbury.
In a December 2, 2011 report, Dr. Harris again determined that appellant had seven
percent permanent impairment of his right arm under the sixth edition of the A.M.A., Guides
based on Table 15-4 on page 399 due to his right distal biceps tendon rupture with residual
symptoms which included the loss of motion. He disagreed with Dr. Woodbury’s rating of 15
percent impairment and commented that Dr. Woodbury did not cite the tables of the A.M.A.,
Guides he used or otherwise explain how he arrived at his calculation.
In a January 24, 2012 decision, OWCP affirmed the June 7, 2011 decision finding that
the weight of the medical evidence rested with the opinion of Dr. Harris. It determined that
Dr. Woodbury did not explain the bases for his impairment ratings.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
4

The record does not contain any document dated December 16, 2002.

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).

3

appropriate standard for evaluating schedule losses.7 For OWCP decisions issued on or after
May 1, 2009, the sixth edition of the A.M.A., Guides is used for evaluating permanent
impairment.8 A schedule award is not payable under section 8107 of FECA for an impairment of
the whole person.9
In determining impairment for the lower extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the lower
extremity to be rated. With respect to the elbow, the relevant portion of the arm for the present
case, reference is made to Table 15-4 (Elbow Regional Grid) beginning on page 398.10 After the
class of diagnosis is determined from the Elbow Regional Grid, the net adjustment formula is
applied using the grade modifiers for functional history, physical examination and clinical
studies.11
ANALYSIS
OWCP accepted that appellant sustained a rupture of his right biceps tendon when he
tried to break his fall from a tractor trailer cab by hanging onto a safety rail with his right arm. In
a January 26, 2011 award of compensation, it granted him a schedule award for a seven percent
permanent impairment of his right arm. OWCP based its schedule award on the opinion of
Dr. Harris, a Board-certified orthopedic surgeon serving as an OWCP medical adviser.
Appellant later claimed that he had a greater level of right arm impairment.
The Board finds that appellant did not submit sufficient medical evidence to show that he
has more than a seven percent permanent impairment of his right arm. The Board notes that
Dr. Harris properly evaluated appellant’s right arm impairment under the relevant standards of
the sixth edition of the A.M.A., Guides. It was appropriate for Dr. Harris to use the sixth edition
of the A.M.A., Guides as appellant’s schedule award was granted after May 1, 2009, the effective
date of the sixth edition.12 In reports dated December 9, 2010 and December 2, 2011, Dr. Harris
indicated that, under Table 15-4 on page 399, appellant fell under the diagnosis-based category
of “distal biceps tendon rupture,” which has a default value of five percent when residual loss of
strength and function with normal motion are present.13 He further found that, under the grade
modifier scheme, appellant’s condition (including loss of arm motion) meant that his impairment
rating moved two spaces to the right of the default value on Table 15-4 and equaled a seven
percent impairment of the right arm.
7

Id.

8

See FECA Bulletin No. 9-03 (issued March 15, 2009). For OWCP decisions issued before May 1, 2009, the
fifth edition of the A.M.A., Guides is used.
9

See Gordon G. McNeill, 42 ECAB 140, 145 (1990).

10

See A.M.A., Guides (6th ed. 2009) 398-400.

11

Id. at 405-12.

12

See supra note 8.

13

See A.M.A., Guides 399, Table 15-4.

4

Appellant argued that he should receive additional schedule award compensation due to
the reports of Dr. Woodbury, an attending Board-certified orthopedic surgeon, but these reports
do not contain a probative medical opinion showing entitlement to such compensation. In a
May 12, 2008 report, Dr. Woodbury determined that appellant had 17 percent permanent
impairment of his right arm under the standards of the fifth edition of the A.M.A., Guides.
However, this report does not show that appellant is entitled to additional schedule award
compensation because it does not contain an impairment rating under the appropriate edition of
the A.M.A., Guides, i.e., the sixth edition. Moreover, Dr. Woodbury did not provide any
explanation of what tables he applied or otherwise describe how he arrived at his impairment
rating. In a December 16, 2010 report, he stated that appellant had 15 percent impairment of his
right elbow and 9 percent impairment of his whole person. Dr. Woodbury did not indicate which
edition of the A.M.A., Guides he applied or how he calculated the impairment rating. In
addition, it is noted that schedule awards are not payable for impairment of the whole person.14
For these reasons, appellant did not meet his burden of proof to establish that he has more
than a seven percent permanent impairment of his right arm, for which he received a schedule
award. He may request a schedule award or increased schedule award based on evidence of a
new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a seven percent permanent impairment of his right arm, for which he received a
schedule award.

14

See supra note 9.

5

ORDER
IT IS HEREBY ORDERED THAT the January 24, 2012 merit decision of the Office
of Workers’ Compensation Programs is affirmed.
Issued: August 21, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

